NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 December 2020 and 24 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
With regards to Applicant’s remarks regarding the foreign references cited in the IDS submitted on 23 December 2020, the Examiner agrees and the cited foreign references have been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris McDonald, Attorney of Record, on 18 February 2021.

The application has been amended as follows: 
Claim 19, line 3, “arranged” has been amended to --configured--
Claim 19, line 9, “wheels” has been amended to --a plurality of wheels--
Claim 19, line 11, “the wheels” has been amended to --the plurality of wheels--
Claim 19, line 14, “wherein the wheels comprise” has been amended to --wherein the plurality of wheels further comprise--
Claim 19, line 17, “the wheels” has been amended to --the plurality of wheels--

Claim 20, line 3, “that defines” has been amended to --that is configured to define--
Claim 20, line 4, “(X)” has been deleted
Claim 20, line 4, “substantially” has been deleted to avoid a 35 U.S.C. 112(b) indefiniteness rejection
Claim 20, line 6, “the base element defines” has been amended to --the base element is configured to define--
Claim 20, line 6, “(Y)” has been deleted
Claim 20, line 7, “suspension” has been deleted
Claim 20, line 7, “the head capsule defines” has been amended to --the head capsule is configured to define--
Claim 20, line 8, “a third axis (Z) is configured” has been amended to --a third axis which is configured--
Claim 20, line 9, “the neck and body” has been amended to --the person’s neck and body--

Claim 21, line 2, “arranged” has been amended to --configured to be--

Claim 22, line 2, “arranged sliding” has been amended to --configured to slide--

Claim 23, line 2, “adapted to” has been amended to --configured to--

Claim 24, line 1, “is” has been amended to --comprises--

Claim 25, line 1, “the inner lining” has been amended to --the soft inner lining--

Claim 29, line 2, “substantially” has been deleted to avoid a 35 U.S.C. 112(b) indefiniteness rejection

Claim 32, lines 1-2, “the journal pin sliding in guides” has been amended to --the journal pin configured to slide in the linear guides--

Claim 33, line 7, “(X)” has been deleted
Claim 33, line 7, “substantially” has been deleted to avoid a 35 U.S.C. 112(b) indefiniteness rejection
Claim 33, line 9, “(Y)” has been deleted
Claim 33, line 10, “(Z)” has been deleted
Claim 33, line 12, “said axes” has been amended to --said first, second, and third axes--
Claim 33, line 15, “of the person” has been deleted

Claim 34, line 3, “(X, Y and Z)” has been deleted

Reasons for Allowance
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an apparatus or a method for training muscle strength and mobility in a person’s neck when in a lying position in combination with all of the structural and functional limitations, and further comprising a base element, a head support pivotally coupled to the base element, the head support comprising a frame structure pivotally connected to the base element, a head capsule suspended from wheels rotationally journaled in the frame structure and floating in the head support above the base element, where the wheels include left and right side wheels and at least one crown wheel, and a line that runs through the wheels and the head capsule is coupled to ends of the line between the left and right side wheels.
The closest prior art to Bissell et al. (US Patent No. 9241861) teaches an apparatus for supporting a user’s head when in a lying position that comprises a base element (10), a frame structure (3), and a head capsule (4) for supporting the head of the user that is suspended by the frame above the base element, but does not teach the frame structure being pivotally connected to the base element, wheels rotationally journaled in the frame structure or a line that runs through the wheels.
The closest prior art to Zylstra (US Patent No. 8840528) teaches an apparatus for strengthening a user’s neck when in an upright position that comprises a frame (1) that is secured to a door frame (10) and a head capsule (30) suspended within the frame by left and right wheels (3), but does not teach a base element or at least one crown wheel.
.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 7:30AM-3:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784